

116 SRES 738 ATS: Recognizing suicide as a serious public health problem and expressing support for the designation of September as “National Suicide Prevention Month”. 
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 738IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Cassidy (for himself and Mr. Murphy) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing suicide as a serious public health problem and expressing support for the designation of September as National Suicide Prevention Month. Whereas suicide is the 10th leading cause of death in the United States and the second leading cause of death among individuals between 10 and 34 years of age; Whereas, according to the Centers for Disease Control and Prevention (referred to in this preamble as the CDC), 1 individual in the United States dies by suicide every 11 minutes, resulting in around 48,000 deaths each year in the United States; Whereas, according to the Department of Veterans Affairs, 20 members of the Armed Forces on active duty, members of the reserve components of the Armed Forces who are not on active duty, or veterans die by suicide each day, resulting in more than 7,000 deaths each year; Whereas, between 1999 and 2018, the suicide rate in the United States increased by 35 percent from 10.5 suicides for every 100,000 individuals to 14.2 suicides for every 100,000 individuals; Whereas it is estimated that there are approximately 1,400,000 suicide attempts each year in the United States; Whereas more than half of individuals who die by suicide did not have a known mental health condition; Whereas, according to the CDC, many factors contribute to suicide among individuals with and without known mental health conditions, including challenges related to relationships, substance use, physical health, and stress regarding work, money, legal problems, or housing; Whereas, according to the CDC, suicide results in an estimated $70,000,000,000 each year in combined medical and work-loss costs in the United States; Whereas the stigma associated with mental health conditions and suicidality hinders suicide prevention by discouraging at-risk individuals from seeking life-saving help and can further traumatize survivors of suicide loss and individuals with lived experience of suicide; Whereas the COVID–19 pandemic has caused many individuals to experience emotional distress and anxiety;Whereas, according to the Morbidity and Mortality Weekly Report of the CDC, risk factors for suicide, such as anxiety and depression, have increased considerably since the onset of restrictions to help slow the spread of COVID–19; andWhereas September is an appropriate month to designate as National Suicide Prevention Month because September 10th is World Suicide Prevention Day, a day recognized internationally and supported by the World Health Organization: Now, therefore, be itThat the Senate—(1)recognizes suicide as a serious and preventable public health problem of the United States and each State; (2)supports the designation of September as National Suicide Prevention Month; (3)declares suicide prevention as a priority;(4)acknowledges that no single suicide prevention program or effort will be appropriate for all populations or communities; (5)promotes awareness that there is no single cause of suicide; and (6)supports strategies to increase access to high-quality mental health and suicide prevention services and substance-use disorder treatments. 